DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 6, 10, 11 and 13 are pending as amended on 9/16/2021.
New grounds of rejection are set forth below which were not necessitated by Applicant’s amendment. Therefore, this action is non-final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacskai et al (US 4017465) in view of Yamane et al (US 2020/0231751).
As to claims 1 and 3, Bacskai discloses a process for producing a polymer of 2-pyrrolidone (i.e., polyamide-4) in particulate form (col 1, lines 33-36). In particular, Bacskai discloses polymerizing 2-pyrrolidone in an inert nonsolvent (col 1, lines 61-67; specifically disclosing aliphatic hydrocarbon solvents, including hexane or heptane, as 
Bacskai further discloses that the polymerizing is performed in the presence of a polymerization initiator (col 1, lines 62-63) and an alkaline polymerization catalyst (col 1, line 62). Bacskai further names several alkaline polymerization catalysts, including catalysts made from lithium organometallic compounds (col 3, lines 10-24). The alkaline polymerization catalyst is prepared in situ by the addition of less than an equivalent stoichiometric amount of a source of alkali metal to 2-pyrrolidone (col 3, lines 63-67). It would have been obvious to the person having ordinary skill in the art to have produced particulate polyamide-4 by preparing an in situ alkaline catalyst, as disclosed by Bacskai, by utilizing any of the alkaline compounds disclosed by Bacskai in col 3, lines 10-26, including a lithium organometallic compound, thereby arriving at a method comprising polymerizing 2-pyrrolidone in an incompatible aprotic solvent in the presence of initiator and 2-pyrrolidone lithium salt, as presently recited. 
With regard to the presently recited particle size:
Bacskai further teaches that particle size is controllable by process conditions, including amount and type of agitation, ratio of nonsolvent to monomer, and ratio of salt to monomer (col 6, lines 8-19). Bacskai teaches that preferred reaction conditions provide a particulate product of from about 0.01 to 2 mm diameter (col 6, lines 16-19), which corresponds to a range of 10 to 2000 micrometers. However, Bacskai fails to specifically teach that the obtained particles have a volume average
Yamane teaches that spherical fine particles having smooth sliding properties have been used in a variety of fields such as cosmetics [0002], and can be used for other purposes [0068]. Yamane teaches that an increased degree of sphericity is preferable for achieving smooth sliding properties when the particles are used in cosmetics or coating materials [0038], and teaches a preferred average particle size range from 1 to 60 micron [0039], wherein the particle sizes are uniform [0040]. 
Yamane teaches that the polyamide used for producing the polyamide fine particles can be commercially available [0047] or synthesized via a known method of ring opening polymerization of compounds including 2-pyrrrolidone [0049]. The product polyamide is then subjected to dissolution in hot water [0058-61] and precipitation [0062-64]. See also Tables 1 and 2, showing examples of polyamide-4 having average particle sizes ranging from 8.5-57 microns. 
In light of Yamane’s disclosure, the person having ordinary skill in the art would have been motivated to prepare polyamide-4 in the form of particles having an increased degree of sphericity and an average particle size in a range of 1-60 microns in order to improve smooth sliding properties and improve suitability of the polyamide for use in cosmetics, coatings and toner. It would have been obvious to the person having ordinary skill in the art, therefore, to have subjected the polyamide-4 prepared according to the method of Bacskai to the dissolution and precipitation steps disclosed by Yamane in order to improve the sphericity and uniformity of Bacskai’s particles and to achieve an average particle size in a range of 1-60 microns. Given that the particles formed via the process of modified Bacskai are substantially spherical, there is reasonable basis to . 

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Preparation of Nylon 4 microspheres via heterogeneous polymerization of 2-pyrrolidone in a paraffin oil continuous phase, Journal of Industrial and Engineering Chemistry 28 (2015) 236–240) in view of Kim et al (KR20130113116; citing machine translation provided by Applicant on 3/15/2021, referred to herein as “KR ‘116”). 
As to claims 1 and 3, Kim discloses a method for producing nylon-4 microspheres (corresponding to the presently recited polyamide-4 particle) comprising polymerizing 2-pyrrolidone in paraffin oil (an aliphatic hydrocarbon corresponding to the presently recited aprotic solvent incompatible with 2-pyrrolidone) in the presence of catalyst and benzoyl chloride (corresponding to a polymerization initiator as presently recited). See abstract and “Materials” section on p 236. The nylon-4 particles obtained in paraffin oil were spherical (p 238 upper left), and particle size and size distribution were influenced by experimental variables including stirring speed, surfactant concentration, volume fraction of paraffin oil, and catalyst concentration (p 240, conclusion). Kim discloses average diameters ranging from 9.6 to 110.9 microns (abstract), which substantially overlaps the presently recited range of 1 to 100 microns. Kim exemplifies average diameters of 93.1, 69.6 (Table 2), 68.0 (Table 4), 44.6 and 32.8 (table 3), which fall within the presently claimed range of 1-100 microns. (Given that the particles formed via the process of Kim are substantially spherical, there is 
Kim teaches that in the anionic polymerization of lactam (i.e., 2-pyrrolidone), the base functions as a catalyst producing activated monomer, i.e., lactam anion. Kim discloses utilizing potassium tert-butoxide as a catalyst, and teaches removal of generated t-butanol by vacuum after formation of the activated lactam anion (p 238, first full paragraph). In the process disclosed by Kim utilizing potassium tert-butoxide as a catalyst, the lactam anion formed and present during the polymerization is 2-pyrrolidone potassium salt. Kim fails to teach alternative tert-butoxide catalysts, and therefore, fails to teach polymerizing in the presence of a 2-pyrrolidone lithium salt. 
 KR ‘116 (a patent in which authors of the Kim NPL reference are named as inventors) discloses a method for synthesizing polyamide resin to a particle shape by polymerizing 2-pyrrolidone (abstract). Like Kim, KR’116 discloses an example wherein 2-pyrrolidone is reacted with potassium tert-butoxide to form a 2-pyrrolidone potassium salt (see lines 175-195 of translation and the reaction below, copied from original):

    PNG
    media_image1.png
    133
    671
    media_image1.png
    Greyscale

Potassium tert-butoxide is disclosed as a preferred example of a compound according to Formula 1 (X is an alkali metal atom):

    PNG
    media_image2.png
    178
    284
    media_image2.png
    Greyscale
which reacts with 2-pyrrolidone to generate an activated 2-pyrrolidone monomer salt (translation, lines 175-782). Along with potassium tert-butoxide, KR ‘116 names two other preferred compounds according to formula 1: sodium tert-butoxide and lithium tert-butoxide (translation, lines 183-184). 
Case law has established that it is prima facie
As to claims 2 and 6, modified Kim suggests a method according to claims 1 and 3, as set forth above. As discussed above, modified Kim suggests a method of polymerizing 2-pyrrolidone in the presence of 2-pyrrolidone alkali salt, wherein potassium, lithium, and sodium are each known in the art (i.e., in KR ‘116) as preferred alkali metals in the alkali-tert butoxide catalyst which generates 2-pyrrolidone alkali salt.  
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). Both lithium and sodium tert-butoxides are known in the art (KR ‘116) as catalysts for generating an activated 2-pyrrolidone alkali salt in 2-pyrrolidone polymerization. Therefore, one having ordinary skill in the art could have combined the known catalysts with the expectation that, in combination, the catalysts would generate a combination of 2-pyrrolidone alkali salts (i.e., lithium and sodium), which would activate the 2-pyrrolidone polymerization. It would have been obvious to the person having ordinary skill in the art, therefore, to have synthesized nylon-4 microspheres, as disclosed by Kim, by utilizing any preferred compound according to Formula I of KR ‘116, or a combination thereof, as the catalyst(s) for producing the activated monomer (i.e., the 2-pyrrolidone alkali metal salt), including a combination of lithium and sodium tert-butoxides, thereby arriving at a method as presently recited comprising polymerizing in the presence of 2-pyrrolidone lithium salt and 2-pyrrolidone sodium salt.

Claims 5, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Preparation of Nylon 4 microspheres via heterogeneous KR ‘116”), and further in view of Alrac Corporation (GB 1267446).
The rejection of claims 1-3 and 6 over Kim in view of KR ‘116 is incorporated here by reference. 
Modified Kim fails to specifically teach that the molecular weight distribution of the polyamide-4 particle is 1.0 to 5.0. 
Alrac discloses that polymers of 2-pyrrolidone having a dispersity ratio of not more than 5 are capable of melt spinning into fibers of the finest quality (p 2, lines 20-23). In light of Alrac, when preparing polyamide-4, the person having ordinary skill in the art would have been motivated to provide a product having a molecular weight distribution below 5 in order to improve suitability for melt spinning and fiber formation. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared modified Kim’s polyamide-4 particles having any molecular weight distribution below 5, as taught by Alrac, including a molecular weight distribution within the presently claimed range of 1.0 to 5.0, in order to ensure suitability for fiber formation.

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered.
Applicant argues (pp 4-5) that the particle diameter range disclosed in Bacskai (0.01 to 2 mm) is not a range of possible average particle sizes, but rather, means that 
Applicant further argues (p 5) that Bacskai exemplifies only 2-pyrrolidone potassium salt, and using only 2-pyrrolidone potassium or sodium salt cannot give small particles. However, Applicant’s argument does not overcome the present rejection over Bacskai in view of Yamane, as the rejection relies on Yamane for a disclosure of process steps which provide small particles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766